DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/25/2021, with respect to the Drawing Objections, 112(b) Rejection & 102 Rejection have been fully considered and are persuasive.  The Drawing Objections, 112(b) Rejection & 102 Rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 16-18, 20-23 & 25-29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior arts, including the closest prior art of record taken either individually or in combination with other prior arts fail to explicitly teach mainly the at least one blade member further comprising, as claimed (Claim 1, Lines 12-22 & Claim 20, Lines 14-24) – an inner portion, a central portion, an outer portion and the details of such central portion. 
Therefore, with respect to Claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious a fails to teach or suggests – 
An apparatus for extracting energy from a flow of water, the apparatus comprising: 
a plurality of central cores, each supported at a first and second end, each core rotatable about a substantially vertical axis; 
at least one blade member extending from each of the central cores for engaging with the flow of water to cause rotation of the central cores, the at least one blade member defining a ram surface and a lift surface; and 
at least one primary flow director positioned at a leading end of the apparatus for directing incoming water flow toward a predetermined region along each of the at least one blade members, 

an inner portion proximate the central core from which the at least one blade member extends; 
a central portion beginning at a distal end of the inner portion; and 
an outer portion beginning at a distal end of the central portion and terminating in a sharp tip, 
wherein the central portion is curved to induce lift to a lift surface side of the at least one blade member and wherein a curvature of the outer portion at the tip substantially corresponds to a curvature of a circular path travelled by the tip of the outer portion of the at least one blade member during rotation of the central cores.
With respect to Claim 20, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious a fails to teach or suggests – 
A method to extract energy from a flow of water, comprising the steps of: 
deploying an apparatus into a water mass, the apparatus comprising: 
a plurality of central cores, each supported at a first and second end, each core rotatable about a substantially vertical axis; 
at least one blade member extending from each of the central cores for engaging with the flow of water to cause rotation of the central cores, the at least one blade member defining a ram surface and a lift surface; and 
at least one primary flow director positioned at a leading end of the apparatus for directing incoming water flow toward a predetermined region along each of the at least one blade members, 
wherein the plurality of cores is positioned behind the at least one primary flow director, Page 10 of 15Serial No. 14/494,028 
wherein the at least one blade member further comprises: 
an inner portion proximate the central core from which the at least one blade member extends; 
a central portion beginning at a distal end of the inner portion; and 
an outer portion beginning at a distal end of the central portion and terminating in a sharp tip, 
wherein the central portion is curved to induce lift to a lift surface side of the at least one blade member and wherein a curvature of the outer portion at the tip substantially corresponds to a curvature of a circular path travelled by the tip of the outer portion of the at least one blade member during rotation of the central cores; 
operating the apparatus to generate energy from the flow of the water; and 
transmitting the energy to power an electrical device.
Prior arts, including the closest prior art of record taken either individually or in combination with other prior arts fail to explicitly teach mainly the at least one blade member limitation, as claimed (Claim 25, Last three lines). 
Therefore, with respect to Claim 25 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor render obvious a fails to teach or suggests –
An apparatus for extracting energy from a flow of water, the apparatus comprising: 
a plurality of central cores, each supported at a first and second end, each core rotatable about a substantially vertical axis; 
at least one blade member extending from each of the central cores for engaging with the flow of water to cause rotation of the central cores; and 
at least one primary flow director positioned at a leading end of the apparatus for directing incoming water flow toward a predetermined region along each of the at least one blade members, 
wherein the plurality of cores is positioned behind the at least one primary flow director, and 
wherein the at least one extending blade member is substantially bodyless and terminates at a tip, wherein a curvature of the blade at its tip is substantially congruent with a curvature of the circular path travelled by the tip during rotation of the core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832